DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 recites “the input region being a non-transparent region”. Applicant’s remark filed on 03/08/2022 mentions on page 9 that support may be found in [0050] and figure 3. In addition, Applicant argues on page 9 that “the area 122 is a transparent entity area 122 in the display 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5-6, 8-10, 12-13, 15-17 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bao U.S. Patent Publication No. 2018/0210493 .
Consider claim 8, Bao teaches an electronic device comprising: a display screen including: a display region (Figure 2, 126) including an input region, the input region being a non-transparent region (Figure 2, input region considered the region above the camera 14 (e.g. display components are part of the input region). [0027] mentions that the processor 16 may acquire in real time the image pixels displayed on the transparent entity area 122, and process the initial image to remove the image of the components arranged on the transparent area 1262 of the display screen 126 and the image displayed on the transparent entity area 122, to obtain the target image. Thus, the input region is not fully transparent since components are in between the 122 and 14. That is why, Bao removes image of the components); and structural components corresponding to the input region ([0027] and figure 2, components arranged on area 1262), the structural components including light-emitting components ([0027], It will be appreciated that since the transparent area 1262 of the display screen 126 may still display the image, components for displaying may be arranged on the transparent area 1262. The memory 18 may store the image of the components arranged on the transparent area 1262 as the pre-stored image in advance. When a user capture an image with the camera during normal use of the display screen 126, the image pixels displayed on the display screen 126 may be also captured into the initial image. The processor 16 may acquire in real time the image pixels displayed on the transparent entity area 122, and process the initial image to remove the image of the components arranged on the transparent area 1262 of the display screen 126 and the image displayed on the transparent entity area 122, to obtain the target image); an image acquisition assembly arranged under the display screen and including a sensing region corresponding to the input region (Figure 3, camera 14); and a processor configured to: control, in response to no finger touch on the input screen ([0027-0028] refers to image of the components or pre-storage image (components are not finger touch)) the input region to obtain ambient light for projecting onto a sensing unit of an image acquisition assembly through gaps among the structural components ([0028], camera can receive the external light (considered ambient light). [0028], the transparent entity area 122 may include the components for displaying. Thus, external light pass through 122 and 126 and reach camera 14 and the areas where the light is passing are considered gaps); acquire an image via the image acquisition assembly (Figure 3, processor 16 and camera 14); obtain a reference image representing a portion of the structural components within the input region; and process the acquired image based on the reference image to obtain a target image ([0027], target image).
Bao does not appear to specifically disclose control, in response to a finger touch on the input region, the light-emitting component to emit light; the sensing region including a plurality of sensing units.
However, in a related field of endeavor, Sung teaches display device including fingerprint sensor in [0002] and further teaches control, in response to a finger touch on the input region, the light-emitting component to emit light ([0132], sensing area SA may emit light while the finger (e.g., a fingerprint region) of the user comes into contact with the sensing area SA and further refers to simultaneously, sequentially, selecting some pixels (and thus controlling)) ; the sensing region including a plurality of sensing units (Figure 3b, photo sensors PHS).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to provide a plurality of sensing units as taught by Sung with the benefit that photo sensor PHS may form a photo-sensing type fingerprint sensor as taught by Sung in [0065]. In addition, differences in intensity of light and/or waveform between reflective light rays reflected by the ridges and the valleys of the fingerprint may be detected, whereby the fingerprint shape (fingerprint pattern) of the user may be detected as suggested by Sung in [0064].

Consider claim 9, Bao and Sung teach all the limitations of claim 8. 
Bao does not appear to specifically disclose an arrangement density of the plurality of sensing units is higher than an arrangement density of the structural components.
However, Sung teaches an arrangement density of the plurality of sensing units is higher than an arrangement density of the structural components (Figure 3B, PHS and PXL).
Therefore, it would have been to one of the ordinary skill in the art to provide a particular density for the sensing units as taught by Sung with the benefit that the size, the number, the resolution and the locations of the photo sensors may be determined taking into account various factors such as the minimum light receiving amount needed for fingerprint sensing, a resolution and/or cross-talk as mentioned by Sung in [0085].

Consider claim 10, Bao and Sung teach all the limitations of claim 9. In addition, Bao teaches the processor is further configured to turn on light-emitting units corresponding to the input region to allow the image to be acquired ([0027], the processor 16 may be configured to acquire in real time an image displayed on the transparent entity area 122 when the plurality of image pixels of the transparent entity area are displaying the data information).

Consider claim 12, Bao and Sung teach all the limitations of claim 10. In addition, Bao teaches the reference image includes color values of the structural components acquired by the plurality of sensing units in response to light emitted by the light-emitting units ([0028], initial image may include the image pixels of the components for displaying. [0034], color of the initial image may be adjusted to obtain a target image. [0027], target image that includes first scene outside the electronic device) and entering the sensing unit ([0028], initial image include image pixels of the components).
Bao does not appear to specifically mention image being reflected by an external object and entering the plurality of sensing units through gaps among the structural components.
However, Sung teaches image being reflected by an external object (Figure 6 and [0118-0119], reflective light rays) and entering the plurality of sensing units through the gaps among the structural components (Figure 6 and [0118-0119], reflective photo sensors where light is passing through gaps among LD components).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to provide reflective photo sensors as taught by Bao in order to generate a fingerprint image by reflection as suggested by Bao in [0118-0120].

Consider claim 13, Bao and Sung teach all the limitations of claim 9. In addition, Bao teaches the processor is further configured to control the input region to be in a transparent status to allow ambient light to pass through the input region and the gaps among the structural components to reach the plurality of sensing units ([0032-0033], user can take an image when the screen is off and further refers to transparent entity area 122, where 122 includes image pixels. Pixels include gaps among pixels).

Consider claim 1, it includes the limitations of claim 8 and thus rejected by the same reasoning.

Consider claim 2, it includes the limitations of claim 9 and thus rejected by the same reasoning.

Consider claim 3, it includes the limitations of claim 10 and thus rejected by the same reasoning.

Consider claim 5, it includes the limitations of claim 12 and thus rejected by the same reasoning.

Consider claim 6, it includes the limitations of claim 13 and thus rejected by the same reasoning.

Consider claim 15, it includes the limitations of claim 8 and thus rejected by the same reasoning.

Consider claim 16, it includes the limitations of claim 9 and thus rejected by the same reasoning.

Consider claim 17, it includes the limitations of claim 10 and thus rejected by the same reasoning.

Consider claim 19, it includes the limitations of claim 12 and thus rejected by the same reasoning.

Consider claim 20, it includes the limitations of claim 13 and thus rejected by the same reasoning.

Claims 4, 7, 11, 14 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bao and Sung as applied to claims 3, 6, 10, 13 and 17 above, and further in view of Sato U.S. Patent Publication No. 2009/0214083 (hereinafter Sato). 
Consider claim 11, Bao and Sung teach all the limitations of claim 10. In addition, Bao teaches the acquired image and the reference image are images [0027]; and the processor is further configured to perform reduction for the acquired image and the reference image to filter out values corresponding to the structural components in the acquired image to obtain the target image ([0027], remove the image of the components arranged on the transparent area to obtain the target image).
Bao does not appear to specifically disclose grayscale images.
However, in a related field of endeavor, Sato teaches an authentication device (abstract) and further teaches grayscale images ([0036], gray scales).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to include gray scales image data as taught by Sato in order to obtain fingerprint and venation images as suggested by Sato in [0036].

Consider claim 14, Bao and Sung teach all the limitations of claim 13. In addition, Bao teaches the acquired image and the reference image are images [0027]; and the processor is further configured to perform reduction for the acquired image and the reference image to filter out values corresponding to the structural components to obtain the target image ([0027], remove the image of the components arranged on the transparent area to obtain the target image).
Bao does not appear to specifically disclose RGB image.
However, in a related field of endeavor, Sato teaches an authentication device (abstract) and further teaches RGB image [0036].
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to include RGB image data as taught by Sato in order to obtain fingerprint and venation images as suggested by Sato in [0036]. Furthermore, it would have been obvious to sense RGB images in order to meet design expectations since Sato teaches RGB or gray scale image data in [0036].

Consider claim 4, it includes the limitations of claim 11 and thus rejected by the same reasoning.

Consider claim 7, it includes the limitations of claim 14 and thus rejected by the same reasoning.

Consider claim 18, it includes the limitations of claim 11 and thus rejected by the same reasoning.

Response to Arguments
Applicant's arguments filed 03/08/2022 have been fully considered but they are not persuasive.
On page 12, Applicant argues with respect to Bao that “the area 122 is a transparent entity area 122 in the display screen for the camera to be disposed underneath…To the contrary amended claim 8 recites “a display screen including a display region including an input region, the input region being a non-transparent region.”” The Office respectfully disagrees for the following reasons. 
Applicant’s figure 3 shows that light can travel from light-emitting components to the exterior of the device, and light can travel from the finger to the interior of the sensing device in order to sense finger which is similar to Bao. Area 122 has a transparent degree in order to sense an external object. Bao mentions in [0027] that the processor 16 may acquire in real time the image pixels displayed on the transparent entity area 122, and process the initial image to remove the image of the components arranged on the transparent area 1262 of the display screen 126 and the image displayed on the transparent entity area 122, to obtain the target image. Thus, the input region is not fully transparent since figure 2 comprises components in between 122 and 14 (Note the input region is considered the region above the camera including components for display). That is why, Bao removes image of the components. Consequently, this argument has been considered but it is not persuasive.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERTO W FLORES whose telephone number is (571)272-5512. The examiner can normally be reached Monday-Friday, 7am-4pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMR A AWAD can be reached on (571)272-7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERTO W FLORES/Primary Examiner, Art Unit 2621